STONE, Circuit Judge.
This is another of the similar cases tried with Washburn v. Gillespie, 261 Fed. 41, - C. C. A. -, decided at this term. The contentions are embraced in those determined in the case of Washburn and the case of Wright v. Gillespie, 261 Fed. 46,-C. C. A.-, also decided at this term. The additional claim that the lease was to have been like the Wright lease and was to be nonassignable was determined adversely by the trial court, with whose conclusion we agree.
The decree should be affirmed.